UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2010 OR  Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 001-31668 INTEGRATED BIOPHARMA, INC. (Exact name of registrant, as specified in its charter) Delaware 22-2407475 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 225 Long Ave., Hillside, New Jersey 07205 (Address of principal executive offices) (Zip Code) (888) 319-6962 (Registrant's telephone number, including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyþ Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo þ Applicable only to Corporate Issuers: The number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date: Class Outstanding at May 19, 2010 Common Stock, $0.002 par value 20,519,342 Shares INTEGRATED BIOPHARMA, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY REPORT For the Nine Months Ended March 31, 2010 INDEX Page Part I. Financial Information Item 1. Condensed Consolidated Statements of Operations for the Three and Nine Months Ended March 31, 2010 and 2009 (unaudited) 2 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 3 Condensed Consolidated Statements of Changes in Stockholders’ Deficit for the Nine Months Ended March 31, 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4T. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Other Signatures 34 Disclosure Regarding Forward-Looking Statements Certain statements in the Quarterly Report on Form 10-Q may constitute “forward-looking” statements as defined in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities Act of 1934, as amended (the “Exchange Act”), the Private Securities Litigation Reform Act of 1995 (the “PSLRA”) or in releases made by the Securities and Exchange Commission, all as may be amended from time to time. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Integrated BioPharma, Inc. (the “Company”) or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Statements that are not historical fact are forward-looking statements. Forward-looking statements can be identified by, among other things, the use of forward-looking language, such as the words, “plan”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “project”, “may”, “will”, “would”, “could”, “should”, “seeks”, or “scheduled to”, or other similar words, or the negative of these terms or other variations of these terms or comparable language, or by discussion of strategy or intentions. These cautionary statements are being made pursuant to the Securities Act, the Exchange Act and the PSLRA with the intention of obtaining the benefits of the “safe harbor” provisions of such laws. The Company cautions investors that any forward-looking statements made by the Company are not guarantees or indicative of future performance. Important assumptions and other important factors that could cause actual results to differ materially from those forward-looking statements with respect to the Company, include, but are not limited to, the risks and uncertainties affecting its businesses described in Items 1 and 1A of the Company’s Annual Report filed on Form 10-K for the year ended June 30, 2009 and in registration statements and other securities filings by the Company.
